Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 126-136 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-10 of US 8993341.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  More specifically, the conflicting claims teach: 
A method for removing an assay inhibitor from a crude sample preparation comprising a nucleic acid, the method comprising:
a) adding insoluble polyvinylpyrrolidone particles having a diameter of 100 micrometers to 130 micrometers to said crude sample preparation prior to isolating the nucleic acid under conditions wherein said assay inhibitor binds to said polyvinylpyrrolidone to produce a complex, wherein said crude sample preparation is a supernatant prepared from a stool sample having a mass of at least one gram;
b) separating said complex from said crude sample preparation to produce a clarified sample preparation comprising said nucleic acid, wherein said separating comprises:
i) placing said crude sample preparation comprising said complex into a spin filter comprising a hollow body, a bottom end, and an open top end opposite the bottom end, wherein said hollow body and said bottom end are made from porous filtering material having a nominal pore size of 20 micrometers; and
ii) centrifuging said spin filter;
wherein during said centrifuging, said complex comprising said inhibitor is retained by said spin filter and a fraction of said crude sample preparation comprising said nucleic acid passes through said porous filtering material to produce said clarified sample preparation from which said assay inhibitor has been removed.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-8 of US 10196676.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  More specifically, the conflicting claims teach: 
A method for isolating a human target DNA from a fluid fraction prepared from human stool homogenate for use in a nucleic acid detection reaction, the method comprising:
i) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
ii) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of human target DNA, under conditions wherein the target sequence-specific capture reagent forms a target sequence-specific capture reagent/human target DNA capture complex,
iii) separating the capture complex from said treated stool fluid;
iv) recovering human target DNA from the capture complex in a human target DNA solution; and
v) performing a DNA detection reaction on said human target DNA solution.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-9 of US 10047390.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  More specifically, the conflicting claims teach: 
A method for isolating a human target DNA from a fluid fraction prepared from human stool homogenate for use in a nucleic acid detection reaction, the method comprising:
i) treating a fluid fraction from a human stool homogenate with polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble PVP inhibitor complex, to produce a treated stool fluid;
ii) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles covalently attached to oligonucleotides complementary to at least a portion of human target DNA, under conditions wherein the target sequence-specific capture reagent forms a target sequence-specific capture reagent/human target DNA capture complex,
iii) separating the capture complex from said treated stool fluid;
iv) recovering human target DNA from the capture complex in a human target DNA solution; and
v) performing a DNA detection reaction on said human target DNA solution.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-8 of US 10196676.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  More specifically, the conflicting claims teach: 
A method for isolating a human target DNA from a fluid fraction prepared from human stool homogenate for use in a nucleic acid detection reaction, the method comprising:
i) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
ii) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of human target DNA, under conditions wherein the target sequence-specific capture reagent forms a target sequence-specific capture reagent/human target DNA capture complex,
iii) separating the capture complex from said treated stool fluid;
iv) recovering human target DNA from the capture complex in a human target DNA solution; and
v) performing a DNA detection reaction on said human target DNA solution.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-23 of US 9000146.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  More specifically, the conflicting claims teach: 
A method for isolating a target nucleic acid from a sample, the method comprising:
a) removing an assay inhibitor from said sample to produce a clarified sample preparation, wherein said removing comprises:
1) homogenizing said sample to produce a homogenate;
2) centrifuging said homogenate to produce a supernatant;
3) treating said supernatant with an inhibitor-adsorbing composition comprising polyvinylpyrrolidone particles having a diameter of 100 to 130 micrometers to bind inhibitor, if present, in an inhibitor complex; and
4) isolating said inhibitor complex from said supernatant to produce a clarified sample preparation, wherein said isolating comprises:
a) placing said supernatant comprising said inhibitor complex into a spin filter, said spin filter having a hollow body, a bottom end and an open top end opposite the bottom end, wherein the hollow body and bottom end are made from a porous filtering material having a nominal pore size of 20 micrometers, wherein said hollow body and bottom end are configured such that during centrifugation supernatant is able to pass through said porous filtering material thereby producing a clarified sample preparation; and
b) centrifuging said spin filter
wherein during said centrifuging, a fraction of said supernatant passes through porous filtering material of said hollow body and said bottom end of said spin filter to produce said clarified sample preparation;
b) capturing said target nucleic acid from said clarified sample preparation with a target-specific capture reagent to form a capture complex;
c) isolating said capture complex from the clarified sample preparation; and
d) recovering said target nucleic acid from said capture complex in a nucleic acid solution.

A method for isolating a target human DNA from a human stool sample, the method comprising:
a) obtaining a stool sample having a mass of at least 4 grams from a human subject;
b) homogenizing said stool sample in an homogenization buffer to produce an homogenized stool sample;
c) preparing a stool supernatant from the homogenized stool sample;
d) treating said stool supernatant with PVP to remove an assay inhibitor from said homogenized stool sample to produce a clarified stool supernatant, wherein treating comprises:
1) binding PVP particles having a diameter of 100 to approximately 130 micrometers with inhibitor, if present, to form an inhibitor complex; and
2) isolating said inhibitor complex from said stool supernatant to produce a clarified stool supernatant, wherein said isolating comprises:
a) placing said supernatant comprising said inhibitor complex into a spin filter, said spin filter having a hollow body, a bottom end and an open top end opposite the bottom end, wherein the hollow body and bottom end are made from a porous filtering material having a nominal pore size of 20 micrometers, wherein said hollow body and bottom end are configured such that during centrifugation supernatant is able to pass through said porous filtering material thereby producing a clarified stool supernatant; and
b) centrifuging said spin filter
wherein during said centrifuging, a fraction of said supernatant passes through porous filtering material of said hollow body and said bottom end of said spin filter to produce said clarified stool supernatant;
e) adding guanidine thiocyanate to 10 milliliters of clarified stool supernatant to produce a sample solution comprising 2-3 M guanidine thiocyanate;
f) heating said sample solution to 90° C. for 10 minutes;
g) adding to said sample solution a target-specific capture reagent comprising an oligonucleotide covalently attached to a magnetic particle, wherein said oligonucleotide is complementary to at least a portion of said target human DNA;
h) incubating said sample solution with said target-specific capture reagent at ambient temperature for approximately 1 hour to produce a complex comprising said target-specific capture reagent and said target human DNA;
i) exposing the sample solution comprising said complex to a magnetic field to isolate the complex from the sample solution, and retaining the sample solution;
j) eluting the target human DNA, from the complex to produce a target nucleic acid solution comprising the target nucleic acid, when present;
k) repeating steps f-j of the method using a different target-specific capture reagent in each step g, to produce a different target nucleic acid solution in each step j; and
l) performing a nucleic acid detection reaction on each different target nucleic acid solution, wherein at least one third of the volume of each said nucleic acid detection reaction is from said target nucleic acid solution

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-17 of US 9631228.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  More specifically, the conflicting claims teach: 
A method for isolating a human target nucleic acid from a stool sample for use in a nucleic acid detection reaction, the method comprising:
a) removing an assay inhibitor from said sample to produce a clarified sample preparation, said removing comprising the steps of:
a1) homogenizing said sample to produce a homogenate;
a2) centrifuging said homogenate to produce a supernatant;
a3) treating said supernatant with an insoluble inhibitor-adsorbing composition to bind inhibitor, if present, in an insoluble inhibitor complex; and
a4) removing said insoluble inhibitor complex from said supernatant to produce a clarified sample preparation;
b) capturing said target nucleic acid from said clarified sample preparation, wherein capturing said target nucleic acid comprises:
b1) exposing said clarified sample preparation to a denaturing condition to produce a denatured sample;
b2) binding said target nucleic acid in said denatured sample to a target-specific capture reagent to form a capture complex;
b3) isolating said capture complex from the clarified sample preparation; and
b4) recovering said target nucleic acid from said capture complex in a target nucleic acid solution; and
c) performing a nucleic acid detection reaction on said target nucleic acid solution wherein at least one third of the volume of said nucleic acid detection reaction is from said target nucleic acid solution.

A method for isolating a target human DNA from a stool sample, the method comprising:
a) obtaining a stool sample having a mass of at least 4 grams from a human subject;
b) homogenizing said stool sample in an homogenization buffer to produce an homogenized stool sample;
c) preparing a stool supernatant from the homogenized stool sample;
d) treating said stool supernatant with PVP to produce a clarified stool supernatant;
e) adding denaturant to said clarified stool supernatant to produce a sample solution;
f) heating said sample solution;
g) adding to said sample solution a target-specific capture reagent comprising an oligonucleotide covalently attached to a magnetic particle, wherein said oligonucleotide is complementary to at least a portion of said target human DNA;
h) incubating said sample solution with said target-specific capture reagent to produce a complex comprising said target-specific capture reagent and said target human DNA;
i) exposing the sample solution comprising said complex to a magnetic field to isolate the complex from the sample solution;
j) eluting the target human DNA, from the complex to produce a target nucleic acid solution comprising the target nucleic acid, when present; and
k) performing a nucleic acid detection reaction on said target nucleic acid solution wherein at least one third of the volume of said nucleic acid detection reaction is from said target nucleic acid solution.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-17 of US 9657330.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a product produced by the process of the instant claims.  More specifically, the conflicting claims teach: 
A composition comprising a residual supernatant from a human stool homogenate comprising human DNA and DNA from gut-resident bacteria, said residual supernatant produced by a method comprising:
i) preparing a stool supernatant fluid from said human stool homogenate, wherein said stool supernatant fluid is produced by homogenizing a human stool sample with a buffer to produce said human stool homogenate, and treating said human stool homogenate to partition residual solids from a fluid fraction, wherein said fluid fraction is said stool supernatant fluid;
ii) treating the stool supernatant fluid with insoluble polyvinylpolypyrrolidone to adsorb and remove assay inhibitors, and removing said insoluble polyvinylpolypyrrolidone to produce treated stool supernatant fluid,
iii) adding guanidine thiocyanate to said treated stool supernatant fluid to a concentration of 2-3 M guanidine thiocyanate;
iv) exposing treated stool supernatant fluid comprising guanidine thiocyanate to a plurality of different target-specific capture reagents, under conditions wherein each of said plurality of different target-specific capture reagents forms a complex with a different target human DNA, wherein each target-specific capture reagent comprises an oligonucleotide covalently attached to a particle, said oligonucleotide complementary to at least a portion of a target human DNA, and wherein said exposing comprises incubating said treated stool supernatant fluid comprising guanidine thiocyanate with said target-specific capture reagents to produce target-specific capture reagent/target human DNA complexes,
and
v) removing target-specific capture reagent/target human DNA complexes from said treated stool supernatant fluid to produce said residual supernatant,
wherein said residual supernatant is treated stool supernatant fluid from which target-specific capture reagent/target human DNA complexes have been removed, said residual supernatant comprising guanidine thiocyanate, said DNA from gut-resident bacteria, and human DNAs not complementary to the oligonucleotides of the target-specific capture reagents used in step iv).

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-12 of US 9845491.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a product produced by the process of the instant claims.  More specifically, the conflicting claims teach: 
A composition comprising a residual supernatant from a human stool homogenate comprising human DNA and bacterial DNA, said residual supernatant produced by a method comprising:
i) preparing a stool supernatant fluid from said human stool homogenate,
ii) treating the stool supernatant fluid with an insoluble inhibitor adsorbant comprising polyvinylpolypyrrolidone particles to remove assay inhibitors to produce a treated stool supernatant fluid,
iii) exposing the treated stool supernatant fluid to a plurality of different magnetic target-specific capture particles, wherein different target-specific capture particles comprise covalently-attached oligonucleotides complementary to at least a portion of different target human DNAs, wherein said different target human DNAs comprise at least two target DNAs selected from NDRG4, BMP3, and KRAS, under conditions wherein said plurality of different target-specific capture reagents form target-specific capture reagent/target human DNA complexes, and
iv) removing target-specific capture reagent/target human DNA complexes from said treated stool supernatant fluid to produce said residual supernatant, wherein said residual supernatant is treated stool supernatant fluid from which the target-specific capture reagent/target human DNA complexes have been removed, said residual supernatant comprising bacterial DNA and human DNAs not complementary to the oligonucleotides of the target-specific capture particles used in step iii).

A composition comprising a residual supernatant from a human stool homogenate comprising human DNA and bacterial DNA, said residual supernatant produced by a method comprising:
i) preparing a stool supernatant fluid from said human stool homogenate, wherein preparing a stool supernatant fluid comprises
a) homogenizing a human stool sample in a buffer to produce a human stool homogenate;
b) partitioning solids from fluid in the human stool homogenate of step a) and collecting the fluid as a stool supernatant fluid;
ii) treating the stool supernatant fluid with an insoluble inhibitor adsorbent comprising polyvinylpolypyrrolidone particles to remove assay inhibitors, wherein polyvinylpolypyrrolidone particles bound to assay inhibitors are removed from said stool supernatant fluid by filtration to produce treated stool supernatant fluid;
iii) adding a chaotropic agent to the treated stool supernatant fluid of step ii) and exposing the treated stool supernatant fluid to a plurality of different magnetic target-specific capture particles,
wherein different target-specific capture particles comprise covalently-attached oligonucleotides complementary to at least a portion of different target human DNAs, wherein said different target human DNAs comprise at least two target DNAs selected from NDRG4, BMP3, and KRAS,
under conditions wherein said plurality of different target-specific capture reagents form target-specific capture reagent/target human DNA complexes, and
iv) removing target-specific capture reagent/target human DNA complexes from said treated stool supernatant fluid of step iii) to produce said residual supernatant, wherein said residual supernatant is treated stool supernatant fluid from which the target-specific capture reagent/target human DNA complexes have been removed, said residual supernatant comprising bacterial DNA and human DNAs not complementary to the oligonucleotides of the target-specific capture particles used in step iii).

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

Thus, the conflicting claims anticipate the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-19 of US 10822639.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a system “for isolating a human target DNA from a stool sample from a human” using the method of the instant claims.  More specifically, the conflicting claims teach: 
A system for isolating a human target DNA from a stool sample from a human, the system comprising:
a) an inhibitor-adsorbing composition comprising insoluble polyvinylpolypyrrolidone particles;
b) a target-specific capture reagent comprising a solid support attached to a first oligonucleotide, wherein the first oligonucleotide is complementary to at least a portion of the human target DNA; and
c) second and third oligonucleotides, wherein the second and third oligonucleotides are a primer pair for amplifying a region of the human target DNA capturable by the target-specific capture reagent.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

A skilled artisan would have recognized that the inhibitor-adsorbing composition comprising insoluble polyvinylpolypyrrolidone particles of the system would be used in “isolating a human target DNA from a stool sample from a human” as stated in the preamble, followed by target capture.  Thus, the conflicting claims render obvious the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-16 of US 9163278.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a system “for isolating a human target DNA from a human stool sample” using the method of the instant claims.  More specifically, the conflicting claims teach: 
A system for isolating a target human DNA from a human stool sample, the system comprising:
a) a volume of stool homogenization solution suitable for processing a human stool sample having a mass of at least 4 grams;
b) an inhibitor-adsorbing composition comprising insoluble polyvinylpolypyrrolidone particles;
c) a spin filter, comprising
i) a hollow body;
ii) a bottom end; and
iii) an open top end opposite the bottom end,
wherein the hollow body of said spin filter is made from a porous filtering material;
d) guanidine thiocyanate; and
e) a plurality of different magnetic target-specific capture particles, wherein different target-specific capture particles comprise covalently-attached oligonucleotides complementary to at least a portion of different target human DNAs, and wherein said different target human DNAs comprise NDRG4, BMP3, and KRAS.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

A skilled artisan would have recognized that the stool homogenization solution and inhibitor-adsorbing composition comprising insoluble polyvinylpolypyrrolidone particles of the system would be used in “isolating a human target DNA from a human stool sample” as stated in the preamble, followed by target capture.  Thus, the conflicting claims render obvious the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-6 of US 9057098.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a system “for removing an assay inhibitor from a crude sample preparation comprising a nucleic acid” using the method of the instant claims.  More specifically, the conflicting claims teach: 
A system for removing an assay inhibitor from a crude sample preparation comprising a nucleic acid, the system comprising:
a) insoluble polyvinylpolypyrrolidone particles having a diameter of 100micrometers to 130 micrometers;
b) a spin filter comprising
i) a hollow body (1);
ii) a bottom end (2); and
iii) an open top end (3) opposite the bottom end (2),
wherein the hollow body (1) and the bottom end (2) are both composed of the same porous filtering material, said porous filtering material having a nominal pore size of 20 micrometers; and
c) a collection vessel adapted to receive the spin filter.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

A skilled artisan would have recognized that the insoluble polyvinylpolypyrrolidone particles of the system would be used in “removing an assay inhibitor from a crude sample preparation comprising a nucleic acid” as stated in the preamble, followed by target capture.  Stool samples are known crude samples.  Thus, the conflicting claims render obvious the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-19 of US 10822639.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a system “for isolating a human target DNA from a stool sample from a human” using the method of the instant claims.  More specifically, the conflicting claims teach: 
A system for isolating a human target DNA from a stool sample from a human, the system comprising:
a) an inhibitor-adsorbing composition comprising insoluble polyvinylpolypyrrolidone particles;
b) a target-specific capture reagent comprising a solid support attached to a first oligonucleotide, wherein the first oligonucleotide is complementary to at least a portion of the human target DNA; and
c) second and third oligonucleotides, wherein the second and third oligonucleotides are a primer pair for amplifying a region of the human target DNA capturable by the target-specific capture reagent.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

A skilled artisan would have recognized that the inhibitor-adsorbing composition comprising insoluble polyvinylpolypyrrolidone particles of the system would be used in “isolating a human target DNA from a stool sample from a human” as stated in the preamble, followed by target capture.  Thus, the conflicting claims render obvious the instant claims.

Instant claims 126-136 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-16 of US 9169511.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a kit “for isolating a plurality of different target human DNAs from a human stool sample” using the method of the instant claims.  More specifically, the conflicting claims teach: 
A kit for isolating a plurality of different target human DNAs from a human stool sample, the kit comprising:
a) a volume of at least 16 milliliters of a buffer solution for stool homogenization for processing a human stool sample having a mass of at least 4 grams using 4 milliliters of buffer solution per gram of stool;
b) a spin column comprising a spin filter comprising:
i) a hollow body (1);
ii) a bottom end (2); and
iii) an opening (3) at a top end of said hollow body (1), opposite the bottom end (2),
wherein the hollow body (1) and the bottom end (2) of said spin filter are both composed of the same porous filtering material,
c) a plurality of different magnetic target-specific capture particles, wherein different target-specific capture particles comprise covalently-attached oligonucleotides complementary to at least a portion of different target human DNAs, wherein said different target human DNAs comprise NDRG4, BMP3, and and KRAS,
and
d) guanidine thiocyanate.

The instant claims recite:
A method for partitioning a human stool homogenate comprising human DNA and bacterial DNA to produce a human target DNA preparation and a residual supernatant, the method comprising:
	a) treating a fluid fraction from a human stool homogenate with insoluble polyvinylpyrrolidone to bind inhibitor, if present, in an insoluble inhibitor complex, to produce a treated stool fluid;
	b) exposing the treated stool fluid to a target sequence-specific capture reagent comprising particles attached to oligonucleotides complementary to at least a portion of first human target DNAs under conditions wherein the first target sequence-specific capture reagent forms first capture complexes comprising the target sequence-specific capture reagent and the first human target DNAs;
	c) separating the first capture complexes from the treated stool fluid to produce:
		i) a human target DNA preparation comprising the first human target DNAs captured in first capture complexes in step b ); and
		ii) a residual supernatant comprising bacterial DNA and human target DNAs not complementary to the oligonucleotides of the target-sequence specific capture reagent used in step b ).	

A skilled artisan would have recognized that the a volume of at least 16 milliliters of a buffer solution for stool homogenization for processing a human stool sample having a mass of at least 4 grams using 4 milliliters of buffer solution per gram of stool of the kit would be used in “isolating a plurality of different target human DNAs from a human stool sample” as stated in the preamble and “for stool homogenization for processing a human stool sample” as stated in the body of the claim, followed by target capture.  Thus, the conflicting claims render obvious the instant claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637